Case 1:20-cv-20443-JLK Document 26 Entered on FLSD Docket 04/09/2021 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF FLORIDA

                               CASE NO. 20-cv-20443-JLK

 JANE DOE (K.U.),

        Plaintiff,

 v.

 ROYAL CARIBBEAN CRUISES LTD.,

        Defendant.
                                                  /

                           FINAL ORDER OF DISMISSAL

        THIS MATTER is before the Court on the Plaintiff’s Notice of Settlement (D.E.

 #25) filed April 8, 2021, in the above-styled case indicating that a settlement was reached

 between the parties. Accordingly, after a careful review of the record and the court being

 otherwise fully advised in the premises, it is

        ORDERED, ADJUDGED and DECREED as follows:

        1.     The above-styled case is hereby DISMISSED. The Court retains

 jurisdiction to enforce the terms of the settlement.

        2.     All unresolved pending motions in this case are hereby DENIED as moot.

        3.     The Pretrial Conference previously set for December 3, 2021 and the

 Trial previously set for February 14, 2022 are hereby CANCELED.

        4.     The Clerk shall CLOSE this case.
Case 1:20-cv-20443-JLK Document 26 Entered on FLSD Docket 04/09/2021 Page 2 of 2




       DONE AND ORDERED in chambers at the James Lawrence King Federal Justice

 Building and United States Courthouse, Miami, Florida, this 9th day of April, 2021.



                                                 JAMES LAWRENCE KING
                                                 UNITED STATES DISTRICT JUDGE

 cc:   All Counsel of Record




                                             2
